

Exhibit 10(k)


AMENDMENT
TO
EMPLOYMENT AGREEMENT
 
This Amendment to Employment Agreement is entered into effective as of the __
day of February, 2003, by and between TXU Business Services Company, a Texas
corporation (the “Company”), and Kirk Oliver, an individual (“Employee”).
 
WHEREAS, the Company, as successor in interest to Texas Utilities Services Inc.,
and Employee entered into that certain Employment Agreement dated as of
September 1, 1998, (“Employment Agreement”); and
 
WHEREAS, the parties now desire to amend the Employment Agreement to provide
certain severance and change in control benefits to Employee.
 
NOW, THEREFORE, in consideration of the mutual agreements set forth herein and
in the Employment Agreement and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereby
agree as follows:
 
1.
Definition of Cause. The definition of the term “Cause” contained in Section
4(c) of the Employment Agreement is hereby deleted in its entirety, and as
amended, the definition of the term “Cause” contained in Section 4(c) shall be
and read as follows:



“For purposes of this Agreement, the term Cause shall mean any one or more of
the following: (a) the material breach by the Employee of this Agreement; (b)
Employee’s breach of his fiduciary duty to the Company and/or its shareholders
in his capacity as an officer of the Company; (c) any action or failure to act
on the part of Employee which results in material injury to the assets, business
prospects or reputation of the Company or any affiliate of the Company; (d) the
appropriation of a material business opportunity of the Company or any affiliate
of the Company, including attempting to secure or securing any personal profit
in connection with any transaction entered into on behalf of the Company; or (e)
Employee’s failure to substantially perform his duties and responsibilities
hereunder, including without limitation Employee’s breach of the Company’s Code
of Conduct or an express employment policy of the Company.”


2.
Severance and Change in Control Benefits. Section 10 of the Employment Agreement
shall be replaced in full to reflect the provision of certain severance and
change in control benefits, and, as amended, said Section 10 shall be and read
in full as follows:



“10.1. Severance Benefits. If Employee is terminated by the Company without
Cause (as defined below) during the period between execution of the Amendment to
Employment Agreement dated in February 2003 and the third anniversary of the
effective date of such amendment (the “Term”), Employee shall be entitled to
receive the compensation and benefits described in (a), (b), and (c)
hereinbelow:



--------------------------------------------------------------------------------


“(a) A one-time cash severance payment, which shall be payable as soon as
reasonably practical following such termination, but in any event within ten
(10) business days thereafter, in an aggregate amount equal to the sum of the
following:
“(i) The greater of: (a) the amount of base salary (as in effect on the date of
the termination) plus annual incentive awards (at the highest previous target
level and assuming performance satisfying a target payout) that Employee would
have received had he continued in the employment of the Company hereunder
through the expiration of the Term; or (b) twelve months’ base salary (as in
effect on the date of the termination) plus Employee’s target annual incentive
award for the year of the termination;


“(ii) An amount equal to the sum of: (a) the value (as of the date of
termination) of all unvested and otherwise unpayable restricted stock (or
alternative) awards previously granted to Employee under the Long Term Incentive
Compensation Plan (“LTICP”) (as if performance criteria had been met to permit
payment of 100% of the award), and (b) the forfeited portion of Employee’s
accounts under the TXU Deferred and Incentive Compensation Plan (“DICP”) and the
TXU Salary Deferral Program (“SDP”) (valued in accordance with the relevant
provisions of the DICP and SDP, respectively); and


“(iii) An amount equal to the difference between (a) the aggregate required
monthly premium for continuation coverage under the Consolidated Omnibus Budget
Reconciliation Act of 1985 (“COBRA”) under the TXU Medical (including
prescription drugs), Dental and Group Life Insurance Plans, and (b) the
aggregate monthly employee contribution rate in effect for Employee under such
plans immediately prior to such termination, multiplied by eighteen (18).


“(b) In addition to such severance payment, Employee shall be entitled to
outplacement services, at the Company’s expense through a third-party
outplacement consultant selected by the Company, for up to one hundred eighty
(180) days after such termination.


“(c) In the event that the foregoing payments, or any portion thereof,
constitute an “excess parachute payment” under Section 4999 of the Code, or any
successor provision, the Company shall, in addition to providing the foregoing
payments and benefits, pay Employee a tax gross-up cash payment(s) in an amount
agreed upon by Employee to be sufficient to fully offset the excise tax which
Employee is, or may be, required to pay as a result thereof. Such tax gross-up
payment shall be paid to Employee concurrently with the cash payments provided
for hereinabove; provided that if the amount of such tax gross-up payment cannot
be finally determined by such date, the Company shall pay Employee concurrently
with such other payments an estimate, determined in good faith by the Company,
of the minimum amount of the required tax gross-up payment. Thereafter, the
Company shall promptly (but in any event within forty-five (45) days of
Employee’s termination) determine in good faith the total amount of the tax
gross-up payment and seek to obtain Employee’s approval thereof. The remaining
portion of the tax gross-up payment shall be paid to Employee promptly after
Employee approves the total amount.

-2-

--------------------------------------------------------------------------------




“Notwithstanding any other provision of this Agreement seemingly to the
contrary, Employee shall not be entitled to any of the payments or benefits
provided for under this Section 10.1 if Employee’s termination is for Cause, or
if the circumstances of Employee’s termination entitle him to the payments and
benefits provided for in Section 10.2 below.


“10.2 Change In Control.  If, during the Term: (i) Employee voluntarily
terminates his employment with the Company (or its successor) within six (6)
months following a Change in Control (as defined below), or (ii) Employee’s
employment is terminated by the Company (or its successor) without Cause, or
Employee terminates his employment for Good Reason (as defined below), in either
case within twenty-four (24) months following a Change in Control, Employee
shall be entitled to receive the compensation and benefits described in (a),
(b), (c) and (d) hereinbelow:


“(a) A one-time cash payment, which shall be payable as soon as reasonably
practical following such termination, but in any event within ten (10) business
days thereafter, in an aggregate amount equal to the sum of the following:


“(i) An amount equal to three (3) times the aggregate of Employee’s annualized
base salary as in effect immediately prior to the Change in Control plus
Employee’s target annual incentive award for the year in which the Change in
Control occurs;


“(ii) An amount equal to the sum of: (a) the value (as of the date of
termination) of all unvested and otherwise unpayable restricted stock (or
alternative) awards previously granted to Employee under the LTICP (as if
performance criteria had been met to permit payment of 100% of the award), and
(b) the forfeited portion of Employee’s accounts under the DICP and SDP (valued
in accordance with the relevant provisions of the DICP and SDP, respectively);


“(iii) An amount equal to the sum of: (a) the matching contributions which would
have been made under the DICP had Employee continued to defer salary thereunder
at the rate in effect as of the effective date of the Change in Control, for an
additional three years following the termination of employment; and (b) the
matching contributions which would have been made under the SDP had Employee
continued to defer salary thereunder at the rate in effect as of the effective
date of the Change in Control, for an additional three years following the
termination of employment; and


“(iv) An amount equal to the difference between (a) the monthly COBRA premium
for coverage under the Company’s medical (including prescription drugs), dental
and group life insurance plans, and (b) the monthly employee contribution under
such plans in effect for Employee immediately prior to the termination,
multiplied by eighteen (18).


“(b) In addition to such payment, Employee shall be entitled to the following
benefits:


-3-

--------------------------------------------------------------------------------


“(i) The Company shall fully secure the benefit provided for under the
Split-Dollar Life Insurance Program by making irrevocable contributions to the
trust established thereunder (“Trust”) as contemplated in Section 11 of the
Split-Dollar Life Insurance Program. Additionally, Employee’s participation in
the Split-Dollar Life Insurance Program shall continue notwithstanding the
termination of employment as if the Participation Agreement between the Company
and Employee entered into under the Split-Dollar Life Insurance Program
continued in accordance with its terms as in effect prior to Employee’s
termination and as if Employee’s termination had not occurred. In the event the
Company terminates the Split-Dollar Life Insurance Program, the Company shall
nonetheless provide Employee with the benefits contemplated under the
Split-Dollar Life Insurance Program, as in effect on the effective date of this
Agreement, and shall fully secure such benefits through irrevocable
contributions to the Trust;


“(ii) Employee shall, at the Company’s cost, be entitled to financial planning
services equivalent to services available under the Company’s executive
financial planning program for three years from the date of the termination; and


“(iii) The Company shall pay on behalf of Employee, or shall reimburse Employee
for, the physician fees for one physical examination of Employee per year for
three years from the date of the termination.


“(c) In addition to such severance payments and benefits, Employee shall be
entitled to additional retirement compensation (“Additional Severance Retirement
Compensation”) in an amount equal to the difference between: (i) the benefit
Employee is entitled to receive under the TXU Retirement Plan (“Retirement
Plan”) and the TXU Second Supplemental Retirement Plan (“Supplemental Retirement
Plan”), and (ii) the amount of the retirement benefit Employee would have been
entitled to receive under the Retirement Plan and the Supplemental Retirement
Plan had Employee continued in the employment of the Company, and continued
participating in the Retirement Plan, through the Term. The calculation of the
Additional Severance Retirement Compensation shall assume: (x) an annual
increase in base salary (effective as of the normal effective date for executive
salary adjustments under the Company’s standard practice in effect as of the
termination) equal to Employee’s greatest base salary increase during the Term,
and (y) an annual bonus payment (payable at the normal time under the AIP, or
successor plan) equal to the highest annual bonus payment previously paid to
Employee. The Additional Severance Retirement Compensation shall be payable in
the form elected by Employee with respect to benefits under the Retirement Plan.
The amount of the Additional Severance Retirement Compensation shall be
determined by the actuary for the Retirement Plan using the assumptions set
forth above and other reasonable and consistent actuarial assumptions
substantially similar to those used in connection with the determination of
benefits payable under the Retirement Plan. The Additional Severance Retirement
Compensation is not intended to meet the qualification requirements of Section
401 of the Internal Revenue Code of 1986, as amended (“Code”); however the
Additional Severance Retirement Compensation shall be funded and payable under
the rabbi trust established under the Supplemental Retirement Plan.


“(d) In the event that the foregoing payments, or any portion thereof,
constitute an “excess parachute payment” under Section 4999 of the Code, or any
successor provision, the Company shall, in addition to providing the foregoing
payments and benefits, pay Employee a tax gross-up cash payment(s) in an amount
agreed upon by Employee to be sufficient to fully offset the excise tax which
Employee is, or may be, required to pay as a result thereof. Such tax gross-up
payment shall be paid to Employee concurrently with the cash payments provided
for hereinabove; provided that if the amount of such tax gross-up payment cannot
be finally determined by such date, the Company shall pay Employee concurrently
with such other payments an estimate, determined in good faith by the Company,
of the minimum amount of the required tax gross-up payment. Thereafter, the
Company shall promptly (but in any event within forty-five (45) days of
Employee’s termination) determine in good faith the total amount of the tax
gross-up payment and seek to obtain Employee’s approval thereof. The remaining
portion of the tax gross-up payment shall be paid to Employee promptly after
Employee approves the total amount.


“(e) For purposes of this Agreement, “Change in Control” shall mean a change in
control of TXU Corp. of a nature that would be required to be reported in
response to Item 1(a) of the Securities and Exchange Commission Form 8-K, as in
effect on the date hereof, pursuant to Section 13 or 15(d) of the Securities
Exchange Act of 1934, as amended (“Exchange Act), or would have been required to
be so reported but for the fact that such event had been “previously reported”
as that term is defined in Rule 12b-2 of Regulation 12B under the Exchange Act;
provided that, without in any way limiting the foregoing, a Change in Control
shall be deemed to have occurred if any one or more of the following events
occurs: (i) any Person is or becomes the beneficial owner (as defined in Rule
13d-3 under the Exchange Act), directly or indirectly, of securities of TXU
Corp. representing 20% or more of the combined voting power of TXU Corp.’s then
outstanding securities having the right to vote at elections of directors of TXU
Corp. (“Voting Securities”); (ii) individuals who constitute the board of
directors of TXU Corp. on the effective date of this Agreement (the “Incumbent
Board”) cease for any reason to constitute at least a majority thereof, provided
that any person becoming a director subsequent to the effective date of this
Agreement whose election, or nomination for election by TXU Corp.’s
shareholders, was approved by at least three-quarters of TXU Corp.’s directors
comprising the Incumbent Board (either by a specific vote or by approval of the
proxy statement of TXU Corp. in which such person is named as a nominee for
director, without objection to such nomination) shall, for purposes of this
clause (ii), be considered as though such person were a member of the Incumbent
Board; (iii) a recapitalization or reclassification of the Voting Securities of
TXU Corp. , which results in either (a) a decrease by 33% or more in the
aggregate percentage ownership of Voting Securities held by Independent
Shareholders (on a primary basis or on a fully diluted basis after giving effect
to the exercise of stock options and warrants), or (b) an increase in the
aggregate percentage ownership of Voting Securities held by non-Independent
Shareholders (on a primary basis or on a fully diluted basis after giving effect
to the exercise of stock options and warrants) to greater than 50%; (iv) all or
substantially all of the assets of TXU Corp. are liquidated or transferred to an
unrelated party; or (v) TXU Corp. is a party to a merger, consolidation,
reorganization or similar transaction pursuant to which TXU Corp. is not the
surviving ultimate parent entity. For purposes of this definition, the term
“Person” shall mean and include any individual, corporation, partnership, group,
association or other “person”, as such term is used in Section 14(d) of the
Exchange Act, other than TXU Corp., a subsidiary of TXU Corp. or any employee
benefit plan(s) sponsored or maintained by TXU Corp. or any subsidiary thereof,
and the term “Independent Shareholder” shall mean any shareholder of TXU Corp.
except any employee(s) or director(s) of TXU Corp. or any employee benefit
plan(s) sponsored or maintained by TXU Corp. or any subsidiary thereof.


-4-

--------------------------------------------------------------------------------


“(f) For purposes of this Agreement, “Good Reason” shall mean any one or more of
the following occurrences: (i) Employee’s base salary as in effect immediately
prior to the Change in Control, or as it may be increased subsequent to the
Change in Control, is reduced; (ii) Employee’s status or responsibilities with
the Company immediately prior to the Change in Control are materially reduced,
or Employee is assigned duties which are inconsistent with such status or
responsibilities, or Employee’s business location is materially changed; (iii)
the Company (or its successor) fails to continue in effect any pension, health
care or executive compensation plan or arrangement in which Employee was
participating immediately prior to the Change in Control, or Employer or the
Company (or their successors) takes some action which materially reduces
Employee’s benefits under any such plan or program, without (in either such
case) providing Employee with substantially similar benefits; or (iv) any
successor to the Company in connection with the Change in Control does not,
prior to the Change in Control, expressly assume this Agreement.


“10.3. Severance/Change in Control Benefits Contingent Upon Full Release.
Employee acknowledges and agrees that the benefits and payments provided for in
Section 10.1 or 10.2, as applicable, constitute the exclusive remedy of Employee
upon termination of employment under the circumstances described in Section 10.1
or 10.2, as the case may be. Notwithstanding any other provision of this
Agreement, as a condition to receiving such benefits and payments, Employee
shall be required to execute a release of claims in favor of the Company in a
form reasonably acceptable to the Company.


“10.4 Confidentiality and Nondisclosure.


“(a) Employee understands and agrees that he will be given Confidential
Information (as defined below) and Training (as defined below) during his
employment with the Company relating to the business of the Company and/or its
Affiliates (as defined below , in exchange for his agreement herein. Employee
hereby expressly agrees to maintain in strictest confidence and not to use in
any way (including without limitation in any future business relationship of
Employee), publish, disclose or authorize anyone else to use, publish or
disclose in any way, any Confidential Information relating in any manner to the
business or affairs of the Company and/or its Affiliates. Employee agrees
further not to remove or retain any figures, calculations, letters, documents,
lists, papers, or copies thereof, which embody Confidential Information of the
Company and/or its Affiliates, and to return, prior to Employee’s termination of
employment, any such information in Employee’s possession. If Employee
discovers, or comes into possession of, any such information after his
termination he shall promptly return it to the Company. Employee acknowledges
that the provisions of this paragraph are consistent with the Company’s Code of
Conduct with which Employee, as an employee of the Company, is bound.


“(b) For purposes of this Agreement, “Confidential Information” includes, but is
not limited to, information in the possession of, prepared by, obtained by,
compiled by, or that is used by the Company or any of its Affiliates or
customers and (1) is proprietary to, about, or created by the Company or its
Affiliates or customers; (2) gives the Company or its Affiliates or customers
some competitive business advantage, the opportunity of obtaining such
advantage, or disclosure of which might be detrimental to the interest of the
Company or its Affiliates or customers; and (3) is not typically disclosed by
the Company or its Affiliates or customers, or known by persons who are not
employed by the Company or its Affiliates or customers. Without in any way
limiting the foregoing and by way of example, Confidential Information shall
include: information not generally available to the general public pertaining to
the Company’s business operations such as financial and operational information
and data, operational plans and strategies, business and marketing strategies
and plans for various products and services, global operational planning, and
acquisition and divestiture planning.


“(c) For purposes of this Agreement, “Training” includes, but is not limited to,
specialized and valuable training regarding Confidential Information.


“(d) For purposes of this Agreement, “Affiliate” shall mean any person, or
entity (or sub-unit of an entity) that, directly or indirectly through one or
more intermediaries, controls or is controlled by, or is under common control
with the Company.


-5-

--------------------------------------------------------------------------------


“10.5. Non-Compete and Non-Solicitation. Employee acknowledges and agrees that:
(1) in order to perform his obligations and job duties for the Company, Employee
will gain Training and access to Confidential Information regarding the Company
and/or its Affiliates or customers; (2) use of such Confidential Information in
competition with the Company and/or its Affiliates or customers would be
detrimental to the business interests of the Company and/or its Affiliates or
customers; and (3) Employee would not have been allowed to gain access to
Confidential Information, or to provide the obligations and job duties
contemplated under this Agreement without his promises and agreements contained
in the following paragraph. Employee acknowledges and agrees further that the
Company is a diverse energy company and that, based on the nature and size of
the Company and the scope of its operations, the areas in which the Company
competes are not limited. Employee also acknowledges and agrees that the
services he will be performing for the Company, and the Confidential Information
and Training he will be provided, relate to the world-wide operations of the
Company and its Affiliates, and will not be limited to any specific geographic
location within which the Company, or any of its Affiliates, conducts business.


“Employee agrees that, during his employment with the Company, and for a period
of one (1) year thereafter, Employee shall not, directly or indirectly, either
as an employee, employer, independent contractor, consultant, agent, principal,
partner, stockholder, officer, director, or in any other individual or
representative capacity, either for his own benefit or the benefit of any other
person or entity: (i) engage or participate in a business which competes in a
material manner with the Company or any of its Affiliates in any geographic
location in which the Company conducts business; (ii) contact, solicit or
attempt to solicit the business or patronage of any of the Company’s (or
Affiliate’s) customers, or prospective customers, or any person, firm,
corporation, company, partnership, association or entity which was contacted or
whose business was solicited, serviced or maintained by the Company (or its
Affiliates) during the term of Employee’s employment with the Company; or (iii)
solicit, recruit, induce, encourage or in any way cause any employee of the
Company (or an Affiliate) to terminate his/her employment with the Company (or
such Affiliate). Notwithstanding the foregoing, the restriction provided in (i)
above shall apply following the termination of this Agreement only if Employee
receives the payments and benefits provided for in Section 10.1 or 10.2 above.


“10.6. Injunctive Relief. Because of the unique nature of the business to be
conducted by the Company and its Affiliates and the Confidential Information
relating thereto, Employee acknowledges, understands and agrees that the Company
and/or its Affiliates will suffer immediate and irreparable harm if Employee
fails to comply with any of his obligations under Sections 10.4 and 10.5 of this
Agreement, and that monetary damages alone will be inadequate to compensate the
Company or its Affiliates for such breach. Accordingly, Employee agrees that the
Company and/or its Affiliates shall, in addition to any other remedies available
to it at law or in equity, be entitled to temporary, preliminary, and permanent
injunctive relief and specific performance to enforce the terms of Sections 10.4
and 10.5 without the necessity of proving inadequacy of legal remedies or
irreparable harm or posting bond.”


3.
Continued Effectiveness of Employment Agreement. Except as expressly amended
hereby, the Employment Agreement shall remain in full force and effect.



4.
Governing Law. This Amendment shall be governed by and construed in accordance
with the laws of the State of Texas.



Executed effective as of the __ day of February, 2003.
 
TXU BUSINESS SERVICES COMPANY   EMPLOYEE:
 
By:________________________   __________________________
Erle Nye, Chairman of the Board    Kirk Oliver
and Chief Executive
 
-6-

--------------------------------------------------------------------------------

